                Case 1:20-cv-10272-JPC Document 7 Filed 02/12/21 Page 1 of 1

   Sheehan & Associates, P.C.                                    60 Cuttermill Rd Ste 409, Great Neck NY 11021-3104
   spencer@spencersheehan.com                                                   tel. 516.268.7080   fax 516.234.7800

                                                                            February 11, 2021
   District Judge John P. Cronan
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007
                                                                                  Re: 1:20-cv-10272-JPC
                                                                                      Sanchez v. Avadim Health
   Dear District Judge Cronan:

           This office represents the Plaintiff. In accordance with your Honor's Individual Rules and
   Practices, Plaintiff requests an adjournment of the initial conference and submissions.

           The original date for the initial conference is Monday, February 22, 2021, at 12:00 PM and
   the accompanying submission of the joint letter, proposed Civil Case Management Plan and
   Scheduling Order are required to be submitted no later than Monday, February 15, 2021. The
   reason for this request is because Defendant has not yet returned the waiver of service which this
   office sent to its registered agent. This action was filed on December 6, 2020 and the deadline for
   service is March 8, 2021. Additionally, my office contacted Defendant directly and inquired
   whether they would be willing to waive service of the summons but has not heard back. In the
   coming weeks prior to March 8, 2021, Plaintiff will effect service of Defendant through personal
   delivery to its registered agent, should a waiver not be returned and executed.

           There have been no previous requests for adjournment of the initial conference and
   accompanying submissions. No previous request was granted or denied. Defendant has not
   consented because no one from Defendant has been in contact with my office. The proposed new
   date for the initial conference is Wednesday, April 14, 2021 with the accompanying submissions
   due Wednesday, April 7, 2021. This request is submitted at least 48 hours prior to the time by
   which the initial conference submissions are required. Thank you.

                                                                            Respectfully submitted,

                                                                            /s/Spencer Sheehan
                                                                            Spencer Sheehan

Plaintiff's request is GRANTED. The IPTC scheduled for February 22, 2021
at 12:00 p.m. is adjourned to April 19, 2021 at 10:00 a.m. The parties shall
file the joint letter and proposed case management plan, see Dkt. 5, by April
12, 2021.
 SO ORDERED.
 Date: February 11, 2021                 __________________________
                                         JOHN P. CRONAN
       New York, New York
                                         United States District Judge
